30 So.3d 656 (2010)
Jimmy MARTINEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-382.
District Court of Appeal of Florida, Third District.
March 17, 2010.
Jimmy Martinez, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SUAREZ, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Defendant, Jimmy Martinez, appeals an "Order Denying Defendant's Pro Se Motion for Post Conviction Relief" entered January 7, 2010. Although the order correctly identifies the defendant and Circuit Court case number in the caption, the text of the order identifies the defendant by the name "Vincent Ham" at the only two places in the body of the order using the defendant's name. Nor is there any indication that the defendant was known by that name as an alias.
Accordingly, the order below is reversed and remanded so that a corrected order can be entered and served upon the defendant.